Citation Nr: 1341876	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetic retinopathy.

3.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.

4.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the representative indicated that the Veteran no longer wanted the hearing which he had requested in June 2010.

The Veteran died during the course of the claim, in September 2011, and the appellant has been substituted for him as the claimant for the purposes of the appeals.  


FINDINGS OF FACT

1.  The RO last denied service connection for diabetes mellitus in November 2007, based essentially on findings that the Veteran had type 1 diabetes mellitus which was not associated with in-service herbicide exposure and was not incurred or aggravated by service.  

2.  Evidence received since the November 2007 rating decision includes medical evidence which tends to indicate that the Veteran had diabetes mellitus type 2 (which, if so, would be presumptively related to the Veteran's Vietnam service); it relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus and raises a reasonable possibility of substantiating such claim. 

3.  The Veteran had type 1 diabetes mellitus which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service origin, including Agent Orange exposure.  

4.  The RO last denied service connection for diabetic retinopathy in November 2007, based essentially on findings that such disability was due to nonservice-connected type 1 diabetes mellitus and that such disability was not associated with in-service herbicide exposure and was not incurred or aggravated by service.

5.  Evidence received since the November 2007 rating decision does not tend to relate the Veteran's diabetic retinopathy to his service, to include herbicide exposure; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.

6.  The RO last denied service connection for erectile dysfunction in November 2007, based essentially on findings that such disability was due to nonservice-connected type 1 diabetes mellitus and that such disability was not associated with in-service herbicide exposure and was not incurred or aggravated by service.

7.  Evidence received since the November 2007 rating decision does not tend to relate the Veteran's erectile dysfunction to his service, to include herbicide exposure; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.

8.  The Veteran's PTSD did not produce occupational and social impairment with reduced reliability and productivity at any time during the rating period.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to the claim for diabetes mellitus; as such, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Evidence received since the November 2007 rating decision denying the Veteran's claim of service connection for diabetic retinopathy is not new and material, and such claim may not be reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.303 (2013).

4.  Evidence received since the November 2007 rating decision denying the Veteran's claim of service connection for erectile dysfunction is not new and material, and such claim may not be reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.303 (2013).

5.  The criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  With respect to Kent notice and the diabetes mellitus claim, inasmuch as this decision reopens the underlying claim, there is no reason to belabor the impact of the VCAA on that matter, as any notice omission is harmless.

With respect to the PTSD increased rating claim, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March and July 2009 and March 2011.  The March 2009 and March 2011 letters provided notice in accordance with Kent.  These letters did not specifically address the diabetic retinopathy claim; however, the Veteran had not made a specific claim with respect to that aspect of his diabetes.  Regardless, the Board finds that the March 2009 and March 2011 letters addressing diabetes mellitus and erectile dysfunction provided the notice necessary for the ancillary disability of diabetic retinopathy.  The July 2009 letter provided the generic notice required for an increased rating claim.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in July 2009 (PTSD) and September 2009 (diabetes mellitus and erectile dysfunction); and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination reports are adequate:  an informed medical opinion was rendered concerning the nature of the Veteran's diabetes mellitus and erectile dysfunction after considering relevant evidence in detail, and with a detailed and adequate explanation provided for the opinion.  This examination was therefore adequate.  A medical opinion is not necessary concerning the Veteran's diabetic retinopathy.  Notably, in a claim to reopen the duty to assist by obtaining a medical opinion does not attach unless the claim is indeed reopened.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet App 79 (2006).  A VA psychiatric examination adequate to rate the Veteran's PTSD under all pertinent criteria was obtained in July 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the claimant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the claimant is not prejudiced by a decision on the claims at this time.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA", with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and material claims

The claimant's position is that the Veteran had type 2 diabetes mellitus related to in-service Agent Orange exposure, and that he had secondary diabetic retinopathy and erectile dysfunction.  It is also argued that regardless of the type of diabetes mellitus the Veteran had, service connection is warranted.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material. 

The RO denied service connection for diabetes mellitus, erectile dysfunction, and diabetic retinopathy most recently in a November 2007 rating decision.  

At the time of the November 2007 rating decision, the RO reopened and denied the claim for diabetes mellitus and found that the Veteran had type 1, not type 2, diabetes.  The evidence at that time included VA treatment records which noted diagnosis of type II diabetes and an October 2007 VA examination report which concluded that the Veteran had type I, not type II diabetes based on laboratory testing, including an anti Glutamic Acid Decarboxylase (GAD) test.  The RO denied the erectile dysfunction and diabetic retinopathy claims based on findings that these disabilities were neither incurred in nor caused by service and that they were not manifested within the 1-year presumptive period for diabetes mellitus.

The Veteran did not appeal the decision, so it is final.  See 38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year following notice of the November 2007 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The record shows that additional VA treatment records showing complaints and treatment for erectile dysfunction, mild diabetic retinopathy, and diabetes mellitus listed as "type II," were developed within one year following notice of the November 2007 rating decision.  However, this evidence was cumulative, and not material; none pertained to whether there was a diabetes mellitus in service, to include diabetic retinopathy and erectile dysfunction, or whether the current diabetes mellitus disability, to include diabetic retinopathy and erectile dysfunction, is related to service, including herbicide exposure.  Hence, the additional evidence received within a year of notification of the November 2007 decision was not new and material, so 38 C.F.R. § 3.156(b) is not for application.

Since the November 2007 rating decision, medical evidence has been submitted tending to indicate that the Veteran had type 2 diabetes mellitus before he died, namely, an August 2013 medical opinion provided by Dr. H. Skaggs.  Accordingly, the diabetes mellitus claim is reopened.  

With respect to the erectile dysfunction and diabetic retinopathy claims, since the November 2007 decision, no evidence has been submitted or developed which tends to indicate that the Veteran had diabetic retinopathy and/or erectile dysfunction in service, or any evidence of such diabetic disability within one year of service.  Also, no evidence has been submitted which indicates that diabetic retinopathy and/or erectile dysfunction, is related to service, including herbicide exposure.  Hence, new and material has not been submitted with respect to those claims and they are not reopened.

Service connection 

As an initial matter, the Board notes that in the October 2009 rating decision on appeal, the RO previously determined that new and material evidence had been received, and has addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson, the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as Type II diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.303(b) are for application for diabetes mellitus as it is a chronic disease within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes Type II diabetes mellitus as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Type I diabetes mellitus is not recognized as associated with exposure to herbicides.  Id. 

Service treatment records are silent for reference to diabetes mellitus, diabetic retinopathy, and erectile dysfunction.

The earliest records available post-service are dated in 1984 and consist of an Agent Orange registry examination report.  These 1984 records note "Diabetes x 12 yrs. [approx. 1972] - on insulin x 12 yrs.  No reason for diabetes is established."  These records also list "AODM type II" as a diagnosis without further explanation.  In May 1989, the Veteran was seen to establish himself with a private physician.  This record noted that his diabetes mellitus had been diagnosed 14 years beforehand, when it had required hospitalization.  The Veteran was taking insulin injections twice daily, and his son confirmed that he was on insulin.  The record noted that previous records had characterized the Veteran's diabetes as "brittle."  In June 1989, the Veteran's blood sugar was 466, his glucose was 4+, and his ketones were 2+.  In August 1989, his blood sugar was 422, his glucose was 3+, and his ketones were 1+.  

An August 2007 VA treatment record noted that the Veteran had had diabetes for 35 years and had been on insulin "most of that time."

On VA examination in October 2007, it was indicated that the Veteran's history had been somewhat confusing, as he had not had many of the adverse sequelae or ketoacidosis expected of Type 1 diabetes mellitus.  It was noted that within 2 years of onset in 1974 at age 27, the Veteran was on insulin and had taken insulin since that time.  The examiner noted that his anti GAD test was greater than 30 "which is indicative of autoimmune phenomena such as would be present in Type I diabetes."  The examiner concluded that the Veteran had type I diabetes based on history of onset at age 27 as well as recent lab studies with his C-peptide being low, and his anti GAD antibodies high.  

On VA examination in August 2009, it was noted that the Veteran's diabetes mellitus had its onset at age 23 when he was evaluated for fatigue and weakness.  It was noted that the Veteran stated that his diabetes was controlled on "oral antihypoglycemics [not insulin] from 1970s to 1990s" and that he began on insulin in the "1990s."  The examiner noted that early records from this time period were unavailable, but he noted that private records dated in May 1989 noted "patient remains on insulin as previously indicated."  The examiner concluded that the Veteran had type I diabetes mellitus based on the Veteran's diagnosis at age 23; the fact that he was on insulin prior to 1989; a 1997 private hospitalization record that noted "longstanding type I diabetes"; and numerous lab results.  The lab results from June and August 1989 were noted as reflecting the presence of ketones, and the examiner stated that although the presence of ketones can occur with type II diabetes mellitus, it most commonly occurs in type I diabetes mellitus.  Also, a C-Peptide completed in August 2007 was less than 0.5 NG/ML.  The examiner noted that low C-peptides indicate that the pancreas is producing little or no insulin, and this is likewise consistent with type 1 diabetes mellitus.  Also, an anti GAD test completed in August 2007 was greater than 30 U/ML.  This test is used to differentiate types of diabetes mellitus when it is unknown or uncertain.  A positive test result is indicative of immune-mediated or type 1A diabetes mellitus.  

There is an August 2013 medical opinion of record from H. Skaggs, M.D.  In it, Dr. Skaggs reported that according to the history on VA examination in August 2009, the Veteran was diagnosed with type 2 diabetes mellitus at age 23.  His diabetes was well controlled with oral medication for many years, and he did not start insulin until the 1990s.  Dr. Skaggs indicated that it was simply not possible for a person to be a type I diabetic and maintain diabetes with oral medication for more than a year or so.  If the Veteran's diabetes was controlled from 1970 for the next 10-15 years, he clearly had type 2 diabetes when he was first diagnosed.  

Dr. Skaggs noted that ketones can occur with both type I and type II diabetes mellitus and were more common when a patient is insulin dependent, so in this case, it really does not yield much information concerning the Veteran's original diagnosis.  The Veteran's low C-peptide levels only indicate that the pancreas is producing little insulin and such reading could be expected with either type I or insulin dependent type II diabetes mellitus.  In summation, Dr. Skaggs indicated that he could state with a great amount of certainty that the Veteran had classic type II diabetes mellitus when he was first diagnosed in the 1970's.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has type II diabetes mellitus.  First, there are two "negative" medical opinions, whereas there is only one "positive" opinion on this question.  Second, the "negative" medical opinions of the VA examiners in October 2007 and August 2009 are the most probative and persuasive opinions as they provided more thorough rationales for their conclusions.  Third, the Board finds that the "positive" medical opinion is weakened by the fact that it clearly was based heavily on the Veteran's representations that he had not used insulin from the 1970s until the 1990s, and the Board does not find the Veteran credible in this regard.

The Veteran's statements as to when he started insulin are not credible as they are inconsistent and contradict other evidence of record.  As noted above, while he reported in connection with a VA compensation examination in 2009 that he did not use insulin until the 1990s, in numerous other records he reported that he began insulin treatment when or soon after he was diagnosed with diabetes mellitus.  As noted above, during his 1984 Agent Orange registry examination he reported taking insulin for 12 years, since his diagnosis of diabetes mellitus; private treatment records from 1989 show that he was taking insulin at that time, and that he had been taking insulin prior to that time; and an August 2007 VA treatment record noted that he had been taking insulin for most of the 35 years he had diabetes.  Further, the 2007 VA examination report it noted that the Veteran was on insulin within 2 years of diagnosis.  The Board notes that in 2009 over 35 years had passed since the Veteran was diagnosed with diabetes mellitus and his recollections may well have been unintentionally faulty.  Regardless, for the reasons stated above, the Veteran does not find the Veteran's reports of the date he began insulin to be credible.  As Dr. Skaggs' opinion relied heavily on the Veteran's representations that he had diabetes mellitus for 20 years before going on insulin, it has little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

While Dr. Skaggs relied heavily on the Veteran's representations, the 2009 VA examiner did not appear to do so as he identified the 1989 record reflecting insulin treatment that clearly contradicted the Veteran's statements that he was not treated with insulin until the 1990s.  Further, Dr. Skaggs' opinion did not address the positive anti GAD test result (identified by the 2009 VA examiner as the test performed to differentiate types of diabetes) or provide any reasons for how the Veteran's diabetes mellitus could have been type II with this type of positive anti-GAD test result.  While there may be some room for argument over whether diabetes is type I or II based on ketones and low C-peptide levels, the 2009 examiner was clear that the medical literature endorsed that the Veteran's anti GAD was definitively indicative of type I diabetes mellitus.  For these reasons, the Board concludes that the preponderance of the evidence does not support a finding that the Veteran had type II diabetes mellitus.  

The preponderance of the evidence is also against a finding that the Veteran's type I diabetes mellitus with related diabetic retinopathy, and/or erectile dysfunction was manifest in service or to a compensable degree within the first post-service year, and no competent (medical) evidence indicates that his type I diabetes mellitus was related to in-service Agent Orange exposure.  To the extent the claimant and/or the Veteran are making/made this argument, neither the claimant nor the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the etiology of a disability involving the endocrine system.  Nothing in the record demonstrates that the claimant has received or that the Veteran had received any special training or acquired any medical expertise in evaluating endocrinological conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Type I diabetes mellitus has not been added to the list of diseases presumptive to in-service Agent Orange exposure, which is an indication that it is not related to Agent Orange exposure.  

Additionally, the presumption of service incurrence for type II diabetes mellitus based on in-service Agent Orange exposure does not apply, as the Veteran did not have type II diabetes mellitus, and there is no similar presumption of service incurrence for type I diabetes mellitus based on in-service Agent Orange exposure.  

As for the presumption of service connection for diabetes mellitus manifest to a degree of 10 percent within 1 year of separation, the Board finds that the preponderance of the evidence is against such a finding.  The Board finds probative and persuasive the May 1989 report stating that the Veteran had had the disease for 14 years (since approximately 1975-over 5 years after service separation) and the March 1984 Agent Orange registry examination wherein the Veteran reported a 12 year history of diabetes mellitus (since approximately 1972-over two years after service separation).  The Board finds these records to be more probative as they are more contemporaneous to the events in question.  Further, the 1989 record is contained in a report that documents the Veteran's medical history to establish treatment for his diabetes mellitus at that office.  The Veteran and his son likely would have realized that they should provide an accurate history at that time so that the best treatment possible could be provided.  VA compensation motives and the passage of a longer time period which might cause memory problems were not problematic at the time, as they were at the time of the August 2009 VA examination, when the Veteran reported onset at age 23, which was possibly within 1 year of separation, as he was born in March 1947.  Accordingly, the Board concludes that the Veteran's diabetes mellitus was not manifest earlier than 1972, which was more than 1 year post-service (the Veteran's period of service ended in April 1969).  Accordingly, the Veteran's diabetes mellitus may not be presumed to have been incurred in service based on the 1-year presumptive rule.  


PTSD rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

The claimant appeals for a higher rating than 30 percent for the Veteran's service-connected PTSD, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in July 2009, the Veteran noted a strained relationship with his spouse.  He had occasional social relationships, and his activities and leisure pursuits included fishing and church attendance.  There was no history of suicide attempts or violence or assaultiveness.  He appeared clean and neatly groomed and his psychomotor activity was unremarkable.  He had clear speech, a cooperative, friendly, and relaxed attitude, a normal affect, and a good mood.  His attention was intact as was orientation to person, place, and time.  His thought processes and content were unremarkable, he had no delusions, and he understood the outcome of behavior.  A sleep impairment with 5 hours of sleep per night caused exhaustion that interfered with daytime activities.  He had no hallucinations or inappropriate behavior and interpreted proverbs appropriately.  He had no obsessive ritualistic behavior, panic attacks, or homicidal or suicidal thoughts, and good impulse control.  His recent, remote, and immediate memory was normal.  PTSD symptoms included irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD and the GAF was 61.  There was mild social and occupational impairment and mild impairment in functional status and quality of life due to PTSD.  The examiner indicated that the Veteran's PTSD did not cause reduced reliability and productivity, but that it did cause occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  It was reported that PTSD symptoms caused an occasional decrease in work efficiency.  It was noted that there were indications that his anxiety symptoms were stable, in June 2009 treatment record.  

On VA evaluations on other dates during the rating period, including in March and August 2011, symptoms and/or findings similar to those found on VA examination in July 2009 were reported.  

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity during the rating period.  The VA psychiatric examiner in July 2009 concluded that they did not after considering the Veteran's symptoms, and the symptoms reported at that time were consistent with that determination.  The Veteran had a normal appearance, a good attitude, normal thoughts, no delusions, and good judgment.  His speech was not circumstantial, circumlocutory, or stereotyped, he did not have panic attacks more than once a week, and he did not have memory impairment.  There was no evidence of difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation or mood, or difficulty in establishing and maintaining effective work and social relationships.  Although he had a strained relationship with his spouse, he had occasional social relationships and leisure activities including church, and there was no history of violence or violent thoughts.  His GAF was 61, and he was felt to have mild social, occupational, functional status, and quality of life impairment due to his PTSD.  The outpatient treatment reports contain similar information.  

Accordingly, the Board finds that a schedular rating higher than 30 percent for the Veteran's PTSD is not warranted.  In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to additional "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that staged ratings are not warranted.  

Extraschedular and Rice Considerations

The Board recognizes that the claimant and the record may be understood to suggest impact of the Veteran's service-connected PTSD on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran for his PTSD, including a strained relationship with his spouse, irritability, outbursts of anger, hypervigilance, and exaggerated startle response are reflective of the type and degree of the symptoms listed within the criteria found in Diagnostic Code 9411, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's July 2009 VA psychiatric examination report indicates that his PTSD caused only an occasional decrease in work efficiency, and there is no evidence to the contrary.  The Veteran's records from the Social Security Administration (SSA) indicate that he receives SSA disability benefits due to his nonservice-connected diabetes mellitus.  Those records also reflect that the Veteran reported that he lost his last job due to seizures caused by his nonservice-connected diabetes.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU.


ORDER

The claim for service connection for diabetes mellitus is reopened based on new and material evidence, but service connection for diabetes mellitus is not warranted.  

The claim for service connection for diabetic retinopathy is not reopened.  

The claim for service connection for erectile dysfunction is not reopened.  

A disability rating in excess of 30 percent for PTSD is not warranted.  




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


